In an action to recover damages for personal injuries sustained as a result of defendant’s alleged medical malpractice, plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered February 8, 1965, which dismissed the complaint at the close of plaintiff’s case. Judgment affirmed, without costs. No opinion. Ughetta, Acting P. J., Brennan, Rabin and Hopkins, JJ., concur; Benjamin, J., dissents and votes to reverse the judgment and grant a new trial on the ground that there is a question of fact, particularly since early X rays showed no interference with normal healing.